 



Exhibit 10.1
July 31, 2007
Environmental Tectonics Corporation
125 James Way
Southampton, PA 18966
Attention: Duane Deaner
Re:      $15,000,000 Committed Line of Credit
Dear Duane:
     We are pleased to inform you that PNC Bank, National Association (the
“Bank”), has approved your request for a committed line of credit to
Environmental Tectonics Corporation (the “Borrower”). This letter agreement
amends, restates and replaces (but does not constitute a novation of) the
existing Letter Agreement dated November 16, 2006 between the Bank and the
Borrower (as heretofore amended, the “Existing Loan Agreement”).
1. Facility and Use of Proceeds. This is a committed revolving line of credit
under which the Borrower may request and the Bank, subject to the terms and
conditions of this letter, will make advances to the Borrower from time to time
until the Expiration Date, in an amount in the aggregate at any time outstanding
not to exceed $15,000,000 (the “Line of Credit” or the “Loan”). The “Expiration
Date” means June 30, 2009, or such later date as may be designated by the Bank
by written notice to the Borrower. Advances under the Line of Credit will be
used for working capital or other general business purposes of the Borrower.
     The Borrower may request that the Bank, in lieu of cash advances, issue
standby letters of credit (individually, a “Letter of Credit” and collectively
the “Letters of Credit”) having expiration dates not later than one year after
the Expiration Date. The existing Letters of Credit heretofore issued by the
Bank and listed on Schedule I (the “Existing Letters of Credit”) hereto shall
constitute Letters of Credit for all purposes hereunder. The availability of
advances under the Line of Credit shall be reduced by the face amount of each
Letter of Credit issued and outstanding (whether or not drawn). Each payment by
the Bank under a Letter of Credit shall in Bank’s discretion constitute an
advance of principal under the Line of Credit and shall be evidenced by the Note
(as defined below). The Letters of Credit shall be governed by the terms of this
letter and by a reimbursement agreement, in form and content satisfactory to the
Bank, executed by the Borrower in favor of the Bank (the “Reimbursement
Agreement”). Each request for the issuance of a Letter of Credit must be
accompanied by the Borrower’s execution of an application on the Bank’s standard
forms (each, an “Application”), together with all supporting documentation. Each
Letter of Credit will be issued in the Bank’s sole discretion and in a form
acceptable to the Bank. The Borrower shall pay to the Bank fees on the face
amount of each Letter of Credit for the period from and excluding the date of
issuance of same to and including the date of expiration or termination, equal
to the average daily face amount of each outstanding Letter of Credit multiplied
by (x) 1.00% per annum in the case of Existing Letters of Credit and (y) .90%
per annum in the case of Letters of Credit issued after the date hereof, such
fees to be calculated on the basis of a 360-day year for the actual number of
days elapsed and to be payable quarterly in arrears on the first day of each
fiscal quarter and on the Expiration Date,

 



--------------------------------------------------------------------------------



 



Environmental Tectonics Corporation
July 31, 2007
Page 2
provided that in no event shall such fees for any Letter of Credit be less than
the standard minimum amount charged for letters of credit issued by the Bank
from time to time for its customers, together with such other customary issuance
fees, commissions and expenses therefor as shall be required by the Bank. This
letter is not a pre-advice for the issuance of a letter of credit and is not
irrevocable.
2. Note. The obligation of the Borrower to repay advances under the Line of
Credit shall be evidenced by a promissory note (the “Note”) in form and content
satisfactory to the Bank. This letter (the “Letter Agreement”), the Note, the
Reimbursement Agreement and the other agreements and documents executed and/or
delivered pursuant hereto, as each may be amended, modified, extended or renewed
from time to time, will constitute the “Loan Documents.” Capitalized terms not
defined herein shall have the meaning ascribed to them in the Loan Documents.
3. Interest Rate. Interest on the unpaid balance of the Line of Credit advances
will be charged at the rates, and be payable on the dates and times, set forth
in the Note.
4. Repayment. Subject to the terms and conditions of this Letter Agreement, the
Borrower may borrow, repay and reborrow under the Line of Credit until the
Expiration Date, on which date the outstanding principal balance and any accrued
but unpaid interest shall be due and payable. Interest will be due and payable
as set forth in the Note, and will be computed on the basis of a year of
360 days and paid on the actual number of days that principal is outstanding.
5. Security. The Borrower must cause to be executed and delivered to the Bank,
in form and content satisfactory to the Bank as security for the Line of Credit,
a restated guaranty agreement, under which H. F. Lenfest (the “Guarantor”) will
unconditionally guarantee the due and punctual payment of all indebtedness owed
to the Bank by the Borrower under the Line of Credit (the “Guaranty”).
6. Covenants. Unless compliance is waived in writing by the Bank, until payment
in full of the Loan and all of the obligations of the Borrower in respect of the
Letters of Credit and termination of the commitment for the Line of Credit:
     (a) The Borrower will promptly submit to the Bank such information as the
Bank may reasonably request relating to the Borrower’s affairs (including but
not limited to annual Financial Statements (as hereinafter defined) and tax
returns for the Borrower and/or any security for the Line of Credit.
     (b) The Borrower will not make or permit any change in its form of
organization or any material change in the nature of its business as carried on
as of the date of this Letter Agreement.
     (c) The Borrower will notify the Bank in writing of the occurrence of any
Event of Default or an act or condition which, with the passage of time, the
giving of notice or both might become an Event of Default.

 



--------------------------------------------------------------------------------



 



Environmental Tectonics Corporation
July 31, 2007
Page 3
     (d) The Borrower will comply with the financial and other covenants
included in Exhibit “A” hereto.
7. Representations and Warranties. To induce the Bank to extend the Line of
Credit and upon the making of each advance to the Borrower or issuance of any
Letter of Credit under the Line of Credit, the Borrower represents and warrants
as follows:
     (a) The Borrower’s latest Financial Statements provided to the Bank are
true, complete and accurate in all material respects and fairly present the
financial condition, assets and liabilities, whether accrued, absolute,
contingent or otherwise, and the results of the Borrower’s operations for the
period specified therein. The Borrower’s Financial Statements have been prepared
in accordance with generally accepted accounting principles consistently applied
from period to period subject, in the case of interim statements, to normal
year-end adjustments. Since the date of the latest Financial Statements provided
to the Bank, the Borrower has not suffered any damage, destruction or loss which
has materially adversely affected its business, assets, operations, financial
condition or results of operations.
     (b) There are no actions, suits, proceedings or governmental investigations
pending or, to the knowledge of the Borrower, threatened against the Borrower
which could result in a material adverse change in its business, assets,
operations, financial condition or results of operations and there is no basis
known to the Borrower or its officers, directors or shareholders for any such
action, suit, proceedings or investigation.
     (c) The Borrower has filed all returns and reports that are required to be
filed by it in connection with any federal, state or local tax, duty or charge
levied, assessed or imposed upon the Borrower or its property, including
unemployment, social security and similar taxes and all of such taxes have been
either paid or adequate reserve or other provision has been made therefor.
     (d) The Borrower is duly organized, validly existing and in good standing
under the laws of the state of its incorporation or organization and has the
power and authority to own and operate its assets and to conduct its business as
now or proposed to be carried on, and is duly qualified, licensed and in good
standing to do business in all jurisdictions where its ownership of property or
the nature of its business requires such qualification or licensing.
     (e) The Borrower has full power and authority to enter into the
transactions provided for in this Letter Agreement and has been duly authorized
to do so by all necessary and appropriate action and when executed and delivered
by the Borrower, this Letter Agreement and the other Loan Documents will
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their terms.
     (f) There does not exist any default or violation by the Borrower of or
under any of the terms, conditions or obligations of: (i) its organizational
documents; (ii) any indenture, mortgage, deed of trust, franchise, permit,
contract, agreement, or other instrument to which it is a party or by which it
is bound; or (iii) any law, regulation, ruling, order, injunction, decree,

 



--------------------------------------------------------------------------------



 



Environmental Tectonics Corporation
July 31, 2007
Page 4
condition or other requirement applicable to or imposed upon the Borrower by any
law or by any governmental authority, court or agency.
8. Fees. Beginning on the first day of the quarter after the date hereof and
continuing on the first day of each quarter thereafter until the Expiration
Date, the Borrower shall pay a commitment fee to the Bank, in arrears, at the
rate of one eighth of one percent (.125%) per annum on the average daily balance
of the Line of Credit which is undisbursed and uncancelled during the preceding
quarter. For purposes of calculating such fee, outstanding Letters of Credit
shall constitute disbursements under the Line of Credit. The commitment fee
shall be computed on the basis of a year of 360 days and paid on the actual
number of days elapsed.
9. Expenses. The Borrower shall reimburse the Bank for the Bank’s expenses
(including the reasonable fees and expenses of the Bank’s outside and in-house
counsel) in documenting and closing this transaction, in connection with any
amendments, modifications or renewals of the Line of Credit, and in connection
with the collection of all of the Borrower’s Obligations to the Bank, including
but not limited to enforcement actions relating to the Loan.
10. Depository. The Borrower will establish and maintain at the Bank the
Borrower’s primary depository account.
11. Additional Provisions. Before the first advance under the Loan and/or the
issuance of any additional Letter of Credit, the Borrower shall execute and
deliver to the Bank the Note, an Application for each Letter of Credit, the
Reimbursement Agreement, an amended and restated subordination and intercreditor
agreement from the Guarantor in form and content satisfactory to the Bank and
the other required Loan Documents and such other instruments and documents as
the Bank may reasonably request, such as certified resolutions, incumbency
certificates or other evidence of authority. The Bank will not be obligated to
make any advance or issue any additional Letter of Credit under the Line of
Credit if any Event of Default or event which with the passage of time,
provision of notice or both would constitute an Event of Default shall have
occurred and be continuing.
     Prior to execution of the final Loan Documents, the Bank may terminate this
Letter Agreement if a material adverse change occurs with respect to the
Borrower, the Guarantor, or any other person or entity connected in any way with
the Loan, or if the Borrower fails to comply with any of the terms and
conditions of this Letter Agreement, or if the Bank reasonably determines that
any of the conditions cannot be met.
     This Letter Agreement is governed by the laws of the Commonwealth of
Pennsylvania. No modification, amendment or waiver of any of the terms of this
Letter Agreement, nor any consent to any departure by the Borrower therefrom,
will be effective unless made in a writing signed by the party to be charged,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. When accepted, this Letter Agreement and
the other Loan Documents will constitute the entire agreement between the Bank
and the Borrower concerning the Line of Credit, and shall replace all prior
understandings, statements,

 



--------------------------------------------------------------------------------



 



Environmental Tectonics Corporation
July 31, 2007
Page 5
negotiations and written materials relating to the Line of Credit or the Letters
of Credit, including but not limited to the Existing Loan Agreement.
     The Bank will not be responsible for any damages, consequential,
incidental, special, punitive or otherwise, that may be incurred or alleged by
any person or entity, including the Borrower and the Guarantor, as a result of
this Letter Agreement, the other Loan Documents, the transactions contemplated
hereby or thereby, or the use of the Letters of Credit.
     THE BORROWER AND THE BANK IRREVOCABLY WAIVE ANY AND ALL RIGHTS THEY MAY
HAVE TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE ARISING
OUT OF THIS LETTER AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED IN ANY OF SUCH DOCUMENTS AND ACKNOWLEDGE THAT THE FOREGOING WAIVER
IS KNOWING AND VOLUNTARY.
     If and when a loan closing occurs, this Letter Agreement (as the same may
be amended from time to time) shall survive the closing and will serve as our
loan agreement throughout the term of the Loan.
     To accept these terms, please sign the enclosed copy of this Letter
Agreement as set forth below and the Loan Documents and return them to the Bank
within thirty (30) days from the date of this Letter Agreement, or this Letter
Agreement may be terminated at the Bank’s option without liability or further
obligation of the Bank.
     Thank you for giving PNC Bank this opportunity to work with your business.
We look forward to other ways in which we may be of service to your business or
to you personally.

                          Very truly yours,    
 
                        PNC BANK, NATIONAL ASSOCIATION    
 
                   
 
  By:       /s/        
 
     
 
     
 
   
 
  Title:                              

 



--------------------------------------------------------------------------------



 



Environmental Tectonics Corporation
July 31, 2007
Page 6
ACCEPTANCE
     With the intent to be legally bound hereby, the above terms and conditions
are hereby agreed to and accepted as of this 31st day of July, 2007.

                          BORROWER:    
 
                        ENVIRONMENTAL TECTONICS CORPORATION    
 
                   
 
  By:       /s/        
 
 
 
     
 
(SEAL)    
 
                   
 
  Print Name:                              
 
                   
 
  Title:                    
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO LETTER AGREEMENT
DATED JULY 31, 2007
A. FINANCIAL REPORTING COVENANTS:
     (1) The Borrower will deliver to the Bank:
          (a) Financial Statements for its fiscal year, within 90 days after
fiscal year end, audited and certified without qualification by a certified
public accountant acceptable to the Bank.
          (b) Financial Statements for each of the first three fiscal quarters,
within 60 days after the quarter end, together with year-to-date and comparative
figures for the corresponding periods of the prior year, certified as true and
correct by its chief financial officer.
          (c) With each delivery of Financial Statements, a certificate of the
Borrower’s chief financial officer as to the Borrower’s compliance with the
financial covenant set forth below for the period then ended and whether any
Event of Default exists, and, if so, the nature thereof and the corrective
measures the Borrower proposes to take. This certificate shall set forth all
detailed calculations necessary to demonstrate such compliance.
     (2) With each delivery of Financial Statements pursuant to clause
(a) above, the Borrower will deliver to the Bank financial projections for the
current fiscal year in a form reasonably satisfactory to the Bank.
     “Financial Statements” means the consolidated balance sheet and statements
of income and cash flows prepared in accordance with generally accepted
accounting principles in effect from time to time (“GAAP”) applied on a
consistent basis (subject in the case of interim statements to normal year-end
adjustments).
B. FINANCIAL COVENANTS:
     (1) The Borrower will maintain as of the end of each fiscal quarter a
minimum Consolidated Tangible Net Worth of $9,000,000.
     “Consolidated Tangible Net Worth” means as of any date of determination,
the sum of (a) the aggregate amount of all assets of the Borrower and its
subsidiaries on a consolidated basis at such date as may be properly classified
as such in accordance with GAAP, excluding such other assets as are properly
classified as intangible assets under GAAP, (b) minus the aggregate amount of
all liabilities of the Borrower and its subsidiaries and minority interests in
the Borrower or any of its subsidiaries on a consolidated basis at such date, as
may be properly classified as such in accordance with GAAP, plus
(c) Subordinated Debt.

A-1



--------------------------------------------------------------------------------



 



     “Subordinated Debt” means indebtedness that has been subordinated to the
Borrower’s indebtedness to the Bank pursuant to a subordination agreement in
form and content satisfactory to the Bank.
C. NEGATIVE COVENANTS:
     (1) The Borrower will not liquidate, or dissolve, or merge or consolidate
with any person, firm, corporation or other entity, or sell, lease, transfer or
otherwise dispose of all or substantially all of its property or assets, whether
now owned or hereafter acquired.
     (2) The Borrower will not create, assume, incur or suffer to exist any
mortgage, pledge, encumbrance, security interest, lien or charge of any kind
upon any of its property, now owned or hereafter acquired, or acquire or agree
to acquire any kind of property under conditional sales or other title retention
agreements; provided, however, that the foregoing restrictions shall not prevent
the Borrower from:
          (a) incurring liens for taxes, assessments or governmental charges or
levies which shall not at the time be due and payable or can thereafter be paid
without penalty or are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which it has created adequate reserves;
          (b) making pledges or deposits to secure obligations under workers’
compensation laws or similar legislation; or
          (c) granting purchase money security interests in personal property of
the Borrower existing or created when such property is acquired, provided that
the principal amount of the indebtedness secured by each such security interest
does not exceed the purchase price of the related property; or
          (d) granting liens or security interests to secure existing or future
Subordinated Debt to H.F. Lenfest; or
          (e) granting liens or security interests in favor of the Bank.

A-2



--------------------------------------------------------------------------------



 



SCHEDULE I
Existing Letters of Credit

                          Number   Amount   Expiration Date
 
  258078     500,000.00       11-30-07    
 
  260691     21,341.75       6-30-07    
 
  18101978     195,000.00       3-26-08    
 
  18101979     585,000.00       3-26-08    
 
  18103494     15,131.00       6-30-08    
 
  258206     325,439.22       3-28-08    
 
  259738     43,190.00       6-30-08    
 
  262405     37,991.70       11-9-07  
 
  263283     161,000.00       1-31-08    
 
  18102384     710,526.32       12-31-07    
 
  18104125     16,044.60       12-30-07    
 
  18104493     614,579.00       6-30-08    
 
  18104578     21,176.10       3-30-08    
 
  18104640     1,256,743.00       6-30-08    
 
  18105243     250,200.00       2-29-08  

 